370 Mich. 370 (1963)
121 N.W.2d 924
TIFFANY
v.
TIFFANY.
Calendar No. 58, Docket No. 49,900.
Supreme Court of Michigan.
Decided June 3, 1963.
*371 Piggins, Balmer, Grigsby, Skillman & Erickson, for plaintiff.
Frank N. MacLean and Philip A. Gillis, for defendant.
SMITH, J.
The parties to this divorce action were married in 1942. They have a son who was born in 1951. The testimony tends to show that the parties have engaged in heated argument, usually over the husband's management of family financial affairs. The wife has complained bitterly about a number of defendant's decisions. These complaints have triggered violent arguments between the parties. Despite the disagreements about money, the acquisition of property during the marriage has been comparatively substantial. On at least 2 occasions defendant was provoked into slapping plaintiff. On a third occasion, plaintiff apparently hid their joint income tax return and refused to give it up, although requested. This led to an argument, and when plaintiff retreated to a bedroom where the tax return apparently was hidden, she was pursued by defendant. She attempted to bar the door and, in forcing the door open, defendant injured plaintiff's knee, he says accidentally. Defendant husband does not want a divorce and therefore contests plaintiff's bill. The trial judge dismissed the bill of complaint. We affirm.
On review de novo, we do not reverse unless convinced that we must have reached a different conclusion had we occupied the position of the trial *372 court. Keenan v. Keenan, 361 Mich. 123; Chubb v. Chubb, 297 Mich. 501. This Court said in Williams v. Williams, 351 Mich. 210:
"What we have here is bickering, shortness of temper, and vexatious conduct. Aggravation there has been, but not cruelty. The bonds of matrimony are not to be thus lightly cast aside. There is at stake, for our society as a whole, too much of the public welfare, too much of the public morals, in the preservation of family ties, to permit the spouses to come and go as tempers wax and wane. * * * Cruelty we have, indeed, made a ground for divorce since the year 1844 (PA 1844, No 60, § 2, p 74), but the cruelty we demand is more than display of temper, more than exasperating habits of conduct or expression. We must get into the realm of the evil and the wicked, of brutality, of malignancy, of indignities endangering mental or physical health. None of this do we here find."
We do not find in this case that extreme cruelty has been shown within the meaning of the statute. CL 1948, § 552.7 (Stat Ann 1957 Rev § 25.87), and prior decisions of this Court.
Affirmed, no costs.
CARR, C.J., and DETHMERS, KELLY, BLACK, KAVANAGH, and SOURIS, JJ., concurred.
O'HARA, J., took no part in the decision of this case.